Citation Nr: 1711239	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an increased rating for headaches.  

2.  Entitlement to an increased rating for a left knee disability.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Wichita, Kansas, Regional Office Center (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Board determined that the reduction of the rating for headaches from 30 percent to 0 percent, effective August 1, 2013, was improper; restored that rating; denied a rating in excess of 10 percent for left knee chondromalacia prior to January 4, 2013; and remanded the issues of entitlement to a rating in excess of 10 percent for left knee chondromalacia as of January 5, 2010; a rating in excess of 30 percent for headaches for the period as of September 10, 2014; and TDIU for additional development of the record.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In March 2016, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the July 2015 Board Decision which denied a rating in excess of 10 percent for left knee chondromalacia prior to January 5, 2013; and remanded that issue to the Board.  

FINDING OF FACT

In January 2017, VA was notified that the Veteran had died in December 2016.  





CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).  




ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


